Citation Nr: 0017916	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1946.  He died in August 1959 at the age of 34.  The 
appellant is his widow.  

By rating action of October 1959 the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision by letter dated in 
November 1959, but she did not appeal therefrom.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1997 rating decision by the RO, which again 
denied service connection for the cause of the veteran's 
death.  In November 1999 the appellant appeared and gave 
testimony at a hearing at the RO before the undersigned Board 
member.  A transcript of this hearing is of record.  The case 
is before the Board for appellate consideration at this time.  



FINDINGS OF FACT

1. The RO denied service connection for the cause of the 
veteran's death in an unappealed rating decision of 
October 1959.  

2. The evidence submitted since the unappealed rating 
decision of October 1959 and in conjunction with the 
appellant's October 1993 application to reopen her claim 
for service connection for the cause of the veteran's 
death is new, because it was not previously of record.  

3. The evidence submitted since the unappealed rating 
decision of October 1959 is not material, because it need 
not be considered to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1. The October 1959 rating action denying service connection 
for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(West 1991 & Supp. 1999);38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the March 
1959 rating decision is not new and material; the 
appellant's claim for service connection for the cause of 
the veteran's death is therefore not reopened.  
38 U.S.C.A. § 5108(a) (West 1991 & Supp. 1999); 38 
C.F.R.§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence which was of record at the time of the October 
1959 rating action that denied service connection for the 
cause of the veteran's death may be briefly summarized. 
Review of the veteran's service medical records reveals no 
findings or diagnosis indicative of cancer.  In July 1942, 
the veteran underwent the surgical repair of a left inguinal 
hernia.  On examination prior to separation from service in 
January 1945, a healed left hernia repair scar was noted.  

The veteran's certificate of death shows that he died on 
August [redacted], 1959 at the age of 34.  The cause of death was 
shown by the death certificate to be seminoma of the testes 
with lung metastastis and pulmonary insufficiency.  

The evidence submitted since the October 1959 rating action 
denying service connection for the cause of the veteran's 
death includes a statement received from the appellant in 
January 1991 in which she stated that the veteran may have 
been exposed to radiation during his service in the Pacific.  
The record also contains statements from the appellant, dated 
in October 1993 and February 1996, in which she asserted that 
the veteran was supplied with cigars and cigarettes in the 
service and that his smoking became habit forming and may 
have played a role in the development of his fatal cancer.  

In testimony during a November 1999 hearing at the RO before 
the undersigned Board member, the appellant said that the 
veteran was found to have a "dead testicle" on an 
examination conducted in 1959.  He then became ill and was 
found to have testicular seminoma, which metastasized to the 
lungs. She said that, at the time of his illness, the scar 
from the veteran's hernia surgery performed during service 
became inflamed.  The appellant suspected that there was a 
relationship between the in service hernia repair and his 
fatal testicular cancer.  She also suspected that the veteran 
might have been exposed to poisonous toxins and/or dangerous 
pesticides during his World War II service in the Philippine 
Islands.  The appellant also said that the veteran expired at 
a private hospital but records reflecting his final treatment 
and hospitalization were not available.

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999);38 C.F.R. § 3.312 (1999).  Service connection 
will be granted for a disability resulting from disease or 
injury which was incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may be granted for disability diagnosed 
after service when the evidence shows that it had its onset 
during service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may be granted for malignant carcinoma if the 
evidence shows that it was manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the appellant 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
appellant has produced new and material evidence, the claim 
is reopened and the Board must evaluate the merits of the 
claim in the light of all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis for the denial of service connection for the cause 
of the veteran's death in the October 1959 rating action was, 
essentially, that the veteran's fatal testicular cancer was 
not shown during service or within one year after discharge 
from service.  The evidence submitted subsequent to this 
decision, including the testimony of the appellant during the 
November 1999 hearing at the RO, is new because it was not of 
record at the time of the earlier rating decision and is not 
cumulative of other evidence of record at that time.  

Since the unappealed rating board decision denying service 
connection for the cause of the veteran's death, the 
appellant has submitted statements and provided hearing 
testimony in which she has asserted various theories for 
allowing a grant of service connection for the veteran's 
death.  These theories have included possible exposure to 
radiation during service, possible exposure to toxic 
chemicals during service, the veteran's use of tobacco 
products during service, and a relationship between an 
inguinal hernia during service and the development of the 
veteran's testicular cancer many years thereafter.  However, 
the record is devoid of any competent evidence that would 
lend any support to any of these possible bases for a grant 
of service connection for the cause of the veteran's death.  

The evidence which was previously of record shows that the 
veteran did not die of primary lung cancer or any other 
respiratory disorder which may be linked to tobacco products, 
but instead died due to testicular cancer with lung 
metastases.  There was no medical evidence prior to or 
subsequent to the October 1959 rating decision that post 
operative residuals of a left inguinal hernia played any role 
whatsoever in the veteran's death.  The DD 214 does not 
indicate that the veteran was ever stationed in or near Japan 
following the dropping of the atomic bombs in August 1945, 
and the appellant has not directed the Board to any other 
source of possible radiation exposure in service.  Nor has 
any evidence been presented indicating exposure to toxic 
chemicals including pesticides in service, or if such 
exposure did occur that it is any way linked to the 
development of testicular cancer.  When read in conjunction 
with the evidence of record at the time of the RO's denial of 
service connection for the cause of the veteran's death in 
1959, the Board concludes that none of the evidence 
associated with the record since that time is of such 
significance that it must be considered to fairly adjudicate 
the appellant's claim for service connection for the cause of 
the veteran's death as provided by 38 C.F.R. § 3.156(a) See 
Hodge v. West; 155 F. 3d. 1356 (1998).  Since new and 
material evidence has not been submitted, the appellant's 
claim for service connection for the cause of the veteran's 
death is not reopened and the appeal must be denied.  




ORDER

New and material evidence not having been submitted, the 
appellant's claim for 
service connection for the cause of the veteran's death is 
not reopened and the appeal is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

